MEMORANDUM **
Pepi Sehafler appeals pro se the district court’s orders dismissing her action, denying her motion to recuse, and denying her motion to reconsider. We have jurisdiction under 28 U.S.C. § 1291. We affirm.
The district court properly dismissed Schafler’s action because her allegations were conclusory and based on unreasonable inferences. See Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th Cir. 2004), cert. denied, Cholla Ready Mix, Inc. v. Mendez, — U.S.-, 125 S.Ct. 1828, — L.Ed.2d-(2005).
The district court did not abuse its discretion by denying Schafler’s motion for recusal, see Yagman v. Republic Ins., 987 F.2d 622, 626 (9th Cir.1993) (mere speculative assertions of invidious motive are insufficient to show judicial bias), or by denying her motion for reconsideration, see School Dist. No. IJ, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993) (“Reconsideration is appropriate if the district court (1) is presented with newly discovered evidence, (2) committed clear error or the initial decision was manifestly unjust, or (3) if there is an intervening change in controlling law.”). Schafler’s contention that the district court should have allowed her leave to amend is unavailing because amendment would be futile. See Chaset v. Fleer/Skybox Int’l, LP, 300 F.3d 1083, 1088 (9th Cir.2002).
Schafler’s remaining contentions lack merit.
Judge Randall R. Newsome filed a motion for clarification as to whether the court expects him to file a brief on appeal. The Court does not expect a response.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.